          WARNING: AT LEAST ONE DOCUMENT COULD NOT BE INCLUDED!
                       You were not billed for these documents.
                                 Please see below.

Document Number Document Description Pages                 Document Error
    Document    Main document          8 DOCUMENT COULD NOT BE RETRIEVED!
                                           However, it may still be viewable individually.
                           Case 1:19-cv-00389 Document 1-1 Filed 02/14/19 Page 1 of 2

                                                                    CIVIL COVER SHEET
JS-44 (Rev. 6/17 DC
  I. (a) PLAINTIFFS                                                                   DEFENDANTS
 United States of America                                                            Learfield Communications, LLC, IMG College, LLC, A-L Tier I
                                                                                     LLC


 (b)COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF                                         COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT Collin, TX
                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                              NOTE IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED
 (c)ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                              ATTORNEYS (IF KNOWN)
Adam C. Speegle                                                                      For Defendants Learfield Communications, LLC, A-L For Defendant IMG College, LLC
Jeffrey G. Vernon (D.C. Bar #1009690)                                                Tier I LLC                                          Jonathan S. Kanter
United States Department of Justice, Antitrust Division                              Arthur J. Burke                                    Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                                                                     Davis Polk & Wardwell LLP                          2001 K Street, NW
450 Fifth Street, NW., Suite 4000
                                                                                     450 Lexington Avenue                               Washington, DC 20006
Washington, D.C. 20530                                                               New York, NY 10017                                 Phone: 202-223-7317
Phone: 202-616-5932                                                                  Phone: 212-450-4352

 II. BASIS OF JURISDICTION                                               III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                        PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                                PTF DFT                                 PTF DFT
 0 I U.S. Government
      Plaintiff
                                 (2) 3 Federal Question
                                        (U.S. Government Not a Party)    Citizen of this State        0 1        0 1 Incorporated or Principal Place 04 0 4
                                                                                                                       of Business in This State
 0 2 U.S. Government
      Defendant
                                       4 Diversity
                                         (Indicate Citizenship of
                                                                         Citizen of Another State     02         0 2 Incorporated and Principal Place 0 5                    05
                                                                                                                       of Business in Another State
                                         Parties in item III)            Citizen or Subject of a      03         03                                 06                     06
                                                                         Foreign Country                             Foreign Nation

                                                   IV. CASE ASSIGNMENT AND NATURE OF SUIT
            (Place an X in one category, A-N, that best representsyour Cause of Action and one in a corresponding Nature of Suit)
      A. Antitrust            0 B. Personal Injury/                           0     C. Administrative Agency                           0 D. Temporary Restraining
                                         Malpractice                                   Review                                               Order/Preliminary
 =1410 Antitrust                                                                                                                            Injunction
                              = 310 Airplane                                  11151 Medicare Act
                              1=1315 Airplane Product Liability                                                                        Any nature of suit from any category
                              = 320 Assault, Libel & Slander                  Social Security
                                                                                                                                       may be selected for this category of
                              = 330 Federal Employers Liability               = 861 HIA (1395ff)
                                                                                                                                       case assignment.
                              = 340 Marine                                    = 862 Black Lung (923)
                              = 345 Marine Product Liability                  = 863 DIWC/DIWW (405(g))                                 *(If Antitrust, then A governs)*
                              = 350 Motor Vehicle                                 864 SSID Title XVI
                              = 355 Motor Vehicle Product Liability           = 865 RSI (405(g))
                              = 360 Other Personal Injury                     Other Statutes
                                                                              = 891 Agricultural Acts
                              = 362 Medical Malpractice
                                                                              = 893 Environmental Matters
                              = 365 Product Liability
                                                                              = 890 Other Statutory Actions (If
                              = 367 Health Care/Pharmaceutical
                                                                                       Administrative Agency is
                                     Personal Injury Product Liability
                                                                                       Involved)
                              = 368 Asbestos Product Liability

0 E. General Civil (Other)                                          OR              0 F. Pro Se General Civil
 Real Property                               Bankruptcy                                   Federal Tax Suits                            = 462 Naturalization
 I- 1210 Land Condemnation                   = 422 Appeal 27 USC 158                      = 870 Taxes (US plaintiff or                         Application
 = 220 Foreclosure                           = 423 Withdrawal 28 USC 157                          defendant)                               465 Other Immigration
 = 230 Rent, Lease & Ejectment                                                            El  871 IRS-Third Party 26 USC                       Actions
 = 240 Torts to Land                         Prisoner Petitions                                   7609                                 = 470 Racketeer Influenced
    j245 Tort Product Liability              .1 I 535 Death Penalty                                                                            & Corrupt Organization
 = 290 All Other Real Property               = 540 Mandamus & Other                       Forfeiture/Penalty
                                                                                          = 625 Drug Related Seizure of                = 480 Consumer Credit
                                             = 550 Civil Rights                                                                        = 490 Cable/Satellite TV
 Personal Property                           = 555 Prison Conditions                             Property 21 USC 881
                                                                                          = 690 Other                                  = 850 Securities/Commodities/
 =370 Other Fraud                            = 560 Civil Detainee — Conditions                                                                 Exchange
 =371 Truth in Lending                               of Confinement                                                                    = 896 Arbitration
 =380 Other Personal Property                                                             Other Statutes
                                                                                          = 375 False Claims Act                       = 899 Administrative Procedure
        Damage                               Property Rights
                                             = 820 Copyrights                             = 376 Qui Tam (31 USC                                Act/Review or Appeal of
 =385 Property Damage
        Product Liability                    ri  830 Patent                                      3729(a))
                                                                                          ri 400 State Reapportionment
                                                                                                                                               Agency Decision
                                                                                                                                       = 950 Constitutionality of State
                                             = 835 Patent — Abbreviated New
                                                     Drug Application                     = 430 Banks & Banking                                Statutes
                                             F1840 Trademark                              = 450 Commerce/ICC                           = 890 Other Statutory Actions
                                                                                                 Rates/etc.                                    (if not administrative agency
                                                                                          = 460 Deportation                                    review or Privacy Act)
                           Case 1:19-cv-00389 Document 1-1 Filed 02/14/19 Page 2 of 2

 0 G. Habeas Corpus/                           O     H. Employment                             0    I. FOIA/Privacy Act                    0 J. Student Loan
      2255                                           Discrimination
  I= 530 Habeas Corpus — General                      442 Civil Rights — Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
                                                                                                    890 Other Statutory Actions
 EJ    510 Motion/Vacate Sentence                         (criteria: race, gender/sex,
                                                                                                        (if Privacy Act)
                                                                                                                                                     Student Loan
 EJ    463 Habeas Corpus — Alien                          national origin,                                                                           (excluding veterans)
           Detainee                                       discrimination, disability, age,
                                                          religion, retaliation)

                                               *(If pro se, select this deck)*                 *(If pro se, select this deck)*

 0     K. Labor/ERISA                           0 L. Other Civil Rights                       0     M.    Contract                         0 N. Three-Judge
           (non-employment)                          (non-employment)                                                                        Court
                                                                                                    110 Insurance
       710 Fair Labor Standards Act             I= 441 Voting (if not Voting Rights                 120 Marine                                   441 Civil Rights — Voting
       720 Labor/Mgmt. Relations                        Act)                                   EJ   130 Miller Act                                   (if Voting Rights Act)
       740 Labor Railway Act                        443 Housing/Accommodations                      140 Negotiable Instrument
       751 Family and Medical                   I= 440 Other Civil Rights                           150 Recovery of Overpayment
           Leave Act                                445 Americans w/Disabilities —                      & Enforcement of
 El    790 Other Labor Litigation                       Employment                                      Judgment
       791 Empl. Ret. Inc. Security Act             446 Americans w/Disabilities —                  153 Recovery of Overpayment
                                                        Other                                           of Veteran's Benefits
                                                    448 Education                                   160 Stockholder's Suits
                                                                                                    190 Other Contracts
                                                                                                    195 Contract Product Liability
                                                                                                    196 Franchise


 V. ORIGIN
 0 1 Original        0 2 Removed 0 3 Remanded       0 4 Reinstated 0 5 Transferred        0 6 Multi-district 0 7 Appeal to                               0 8 Multi-district
     Proceeding           from State from Appellate    or Reopened     from another           Litigation         District Judge                              Litigation —
                          Court      Court                             district (specify)                        from Mag.                                   Direct File
                                                                                                                 Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
   Conduct in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS            DEMAND $                                        Check YES only if demanded in complaint
                                             ACTION UNDER F.R.C.P, 23                JURY DEMAND:                                YES 1-    1 NO
      COMPLAINT

 VIII. RELATED CASE(S)                       (See instruction)                                           NO                      If yes, please complete related case form
                                                                                 YES
       IF ANY

 DATE:          February 14, 2019                 SIGNATURE OF ATTORNEY OF RECORD


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

     The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           HI.        CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk's Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
